Election/Restrictions
1.	Claim 1 is allowable. The restriction requirement among species 1-13 , as set forth in the Office action mailed on 5/23/16, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/23/16 is fully withdrawn.  Claims 18-20, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Ainsworth on 5/3/21. 

The application has been amended as follows: 

The following claims have been amended: 


1. (Currently Amended) A tool holder, comprising: a base element,
a clamping chuck being a shrink fit chuck comprising a deformable receiver for clamping a rotation tool, the deformable receiver comprising a sleeve received within a receiver opening and configured to be heated to expand thermally allowing an inner diameter of the receiver opening to be enlarged for receiving the rotation tool, and at least one locking element integrally configured with the receiver which locks the rotation tool against an axial migration of the rotation tool out of the tool holder; and 
a shaft of the rotation tool having at least one locking groove and including a circumferential surface and an end face, wherein the at least one locking element 


6.    (Currently Amended) The tool holder according to claim 1, wherein the at least one locking groove is disposed in [a] the circumferential surface of the tool shaft, where the at least one locking groove 


9.    (Currently Amended) The tool holder according to claim 1, wherein [the] a disposition of the at least one locking element of the tool holder and [the] a disposition of the at least one locking groove of the rotation tool are disposed at the same angle.



19.    (Cancelled) 

20.    (Currently Amended) A tool holder according to claim 1, wherein the shaft of the tool comprises an outer thread at [its] an end of the shaft, where the outer thread has a left pitch direction for a tool with a left groove, and has an outer thread with a right pitch direction for a tool with a right groove, and the tool holder comprises a corresponding inner thread.

21.    (Cancelled)  

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a tool holder comprising a  clamping chuck being a shrink fit chuck comprising a deformable receiver for clamping a rotation tool, the deformable receiver comprising a sleeve configured to be heated to expand thermally allowing an inner diameter of a receiver opening to be enlarged for receiving the rotation tool, a shaft of the rotation tool having at least one locking groove including a circumferential surface and an end face, the locking groove beginning at an end face of the shaft and extends into the .  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/NIRVANA DEONAUTH/Examiner, Art Unit 3726                                                                                                                                                                                                        


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726